         Case 2:18-cr-00214-JLR Document 121 Filed 12/29/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA
                                                          Case No. CR18-0214JLR

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                         (COMPASSIONATE RELEASE)
 PRADYUMNA KUMAR SAMAL

       Upon motion of the Defendant Pradyumna Kumar Samal for a reduction in sentence

under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided in 18

U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is DENIED after complete review of the motion on the merits.

       In deciding this motion the court considered the following factors: the Defendant’s age

(51); the COVID-19 situation in Defendant’s BOP facility; the 27 months served versus his

sentence of 87 months (31%); the Defendant’s reported physical health problems, including but

not limited to heart issues, high cholesterol, hypertension and high blood pressure; self-reported

“certain indications of mental illness”; the extraordinary seriousness of Defendant’s criminal

activity; and an analysis of the 18 U.S.C. § 3553(a) factors.

IT IS SO ORDERED.

Dated: December 29, 2020.


                                                                ____
                                                                A
                                                                JAMES L. ROBART
                                                                United States District Judge
